*568On MotioN to Dismiss.
Ludeling, C. J.
A motion to dismiss this appeal has been made on the ground that a suspensive appeal having been granted and the amount of the bond fixed in the order of appeal, and said bond having been given and set aside on account of the worthlessness of the security, and there being nothing of record to show the inability of appellant to give bond for a suspensive appeal, ho can not afterward take a devolutive appeal.
The proposition is, that if one obtains an order for a suspensive appeal and fails to complete it and to prosecute it he can not' afterward take a devolutive appeal.
We do not understand that to be the law. If one abandons an appeal after the jurisdiction of the appellate court has attached he can not afterward appeal, but a failure to complete the suspensive appeal does not preclude the party from taking a devolutive appeal within the year after judgment.
In this case the surety given on the suspensive appeal bond having been declared not good, the appellant was authorized to take a devolu-tive appeal. 2 An. 628, Gibson vs. Selby; 11 La. 382; 15 An. 116.
It is therefore ordered that the motion to dismiss the appeal be overruled.